DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27  of U.S. Patent No.  11, 361, 172. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found and implied in the instant application. Specifically , claims 1 and 3    of the application recited the same inventive  system as claims in claim 1 of US Patent No. 11, 361, 172, hereafter referred to as “172 .
Claims 1,  3  and 5 of the instant application  claims the following :
1. A system comprising: a first discrete device having a first near field communication controller; a second discrete device having a second near field communication controller and connected to the first discrete device through a communicative connection; a system controller communicatively connected to: (i) the first near field communication controller; and (ii) the second near field communication controller via the communicative connection; a first NFC library stored on the first discrete device; a second NFC library stored on the first discrete device; wherein the system controller controls the first near field communication controller and the second near field communication controller; wherein the system controller uses the first NFC library to interface with the first near field communication controller; and wherein the system controller uses the second NFC library to interface with the second near field communication controller.
3. The system of claim 1, wherein the system controller is located on the first discrete device. 
5. The system of claim 1, wherein the second discrete device comprises a display, and wherein the system controller controls the second near field communication controller based on a content to be displayed on the display.
Where as claim 1 of the “172 claims the following:
A system comprising: a first discrete device having a first near field communication controller; a second discrete device having a second near field communication controller; a communicative connection between the first discrete device and the second discrete device; a system controller located on the first discrete device and communicatively connected to: (i) the first near field communication controller; and (ii) the second near field communication controller via the communicative connection; an operating system instantiated by the system controller, wherein the system controller is an applications processor; a display on the second discrete device; a first NFC library stored on the first discrete device and accessible to the operating system; a second NFC library stored on the first discrete device and accessible to the operating system; wherein the operating system controls the display and the second near field communication controller; wherein the operating system uses the first NFC library to interface with the first near field communication controller; and wherein the operating system uses the second NFC library to interface with the second near field communication controller.
The remaining specific  limitations , can either be said to have been obviously implied by equivalent language in the claims of the patent, or certainly clear from the disclosure of the above cited patent. 
Reading claims 1-18 of the application in light of the specification the examiner finds that claims 1-18 merely recite an obvious variant of the invention already patented in claims 1-27 of US Patent No. 11, 361, 172. 
The correspondence of claims is as follows:
Claims 1, 3 and 5 of the pending application corresponds to claim 1 of the 172 patent.
Claim 2 of the pending application corresponds to claim 12 of the 172 patent. 
Claim 4 of the pending application corresponds to claim 1 of the 172 patent. 
Claim 5 of the pending application corresponds to claim 2 of the 172 patent. 
Claim 6 of the pending application corresponds to claim  2 of the 172 patent. 
Claims 7 and 8 of the pending application corresponds to claim  10 of the 172 patent. 
Claim 9 of the pending application corresponds to claim  22 of the 172 patent. 
Claim 10 of the pending application corresponds to claim 8 of the 172 patent. 
Claim 11 of the pending application corresponds to claim  9 of the 172 patent. 
Claim 12 of the pending application corresponds to claim  7 of the 172 patent. 
Claim 13 of the pending application corresponds to claim  10 and 21 of the 172 patent. 
Claim 14 of the pending application corresponds to claim  12 and 23 of the 172 patent. 
Claim 15 of the pending application corresponds to claim  15 of the 172 patent. 
Claim 16 of the pending application corresponds to claim  26 of the 172 patent. 
Claim 17 of the pending application corresponds to claims 11 and 22 of the  172 patent.
Claim 18 of the pending application corresponds to claims   16 and 17 of the 172 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 7 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sato US Publication No.2016/0277626.
Re Claim 1,   Sato discloses  system comprising: 
a first discrete device (5)  having a first near field communication controller (30) ; a second discrete device (15)  having a second near field communication controller (80) and connected to the first discrete device (5)  through a communicative (NFC Wireless interface ) connection (P111, 112, 138); a system controller  (85) communicatively connected to: (i) the first near field communication controller (30) ; and (ii) the second near field communication controller (80)  via the communicative connection  ( ; 
a first NFC library  (40) stored on the first discrete device (5, 30) ; 
a second NFC library (90)  stored on the first discrete device (15) ; wherein the system controller (85) controls the first near field communication controller  (P113 The control unit 85 controls various operations of each element, based on inputs from, the storage device 5;  P141-142;  the control unit 85 of the wireless communication apparatus 15 transmits a second read command CMD or a third read command CMD to the storage device 5 through NFC so as to transmit the recognition ID and the imaging time data of the storage device 5. In addition, the control unit 85 may also transmit an address ADD if necessary; [0142] In step A3, the first NFC controller 30 of the storage device 5 receives the read command CMD. The first NFC controller 30 reads the recognition ID and the imaging time data from the first storage unit 40. The first NFC controller 30 transmits the read data to the wireless communication apparatus 15 through NFC; Fig. 4) .
  and the second near field communication controller ( P113, P117, The control unit 85 controls various operations of each element),;
 wherein the system controller (85)  uses the first NFC library (5, 30)  to interface with the first near field communication controller (Fig. 4 Steps A2- A3) ;  and wherein the system controller (85)  uses the second NFC library (90)  to interface with the second near field communication controller (P118, P104).  
Re Claim 3, Sato discloses the system of claim 1, wherein the system controller is located on the first discrete device.  
Re Claim 5, Sato discloses the system of claim 1, wherein the second discrete device (15)  comprises a display (P103, P121) , and wherein the system controller (85) controls the second near field communication controller (85) based on a content to be displayed on the display (P113, P117, P66.  
Re Claim 6, Sato discloses the system of claim 5, wherein the system controller (85) activates a near field communication antenna (75) via the second near field communication controller (80)  based on the content (P110, P116-121).  
Re Claim 7, Sato discloses the system of claim 1, wherein the communicative connection between the first discrete device and the second discrete device comprises a universal serial bus cable connected to a first port on the first discrete device and a second port on the second discrete device (P222, P522).  
Conclusion
The following reference is cited but not relied upon: Jin et al. discloses  A method, a mobile terminal, and a point of sale (POS) machine for implementing selection of a secure element in near field communication are provided. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/Primary Examiner, Art Unit 2876